Citation Nr: 1102054	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  08-11 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	T. Edmund Spinks


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1977 to June 1994.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran provided testimony before the undersigned Veterans' 
Law Judge sitting in St. Petersburg, Florida in April 2009.  A 
transcript of the hearing has been associated with the claims 
file.

In September 2009, the Board reopened the claim seeking service 
connection for a skin condition and remanded it for additional 
development, which has been completed.


FINDING OF FACT

The Veteran's skin disorder did not have onset during and is not 
otherwise related to active service.


CONCLUSION OF LAW

The criteria for service connection for a skin condition have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  
To establish a right to compensation for a present disability, a 
Veteran must show (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Holton 
v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases may be presumed to have been incurred in 
or aggravated by service if manifest to a compensable degree 
within one year of discharge from service, even though there is 
no evidence of such disease during service.  See 38 U.S.C.A. §§ 
1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 
(2010).

In this case, the Veteran seeks service connection for a skin 
condition of her face.  Service treatment records (STRs) show 
that in February 1979 the Veteran had bumps on her face and was 
vomiting.  A December 1983 record states that the Veteran 
suffered a skin rash associated with the use of long sleeved 
fatigues.  STRs dated May 1986 indicate that the Veteran had acne 
on her face.  September and October 1987 STRs note skin tags and 
moles on her neck, some of which were removed.  There is no 
further mention of a skin condition in the STRs.  The Report of 
Medical History (RMH) form, completed in February 1994 for 
retirement purposes, shows that the Veteran indicated normal 
skin.  

In the physician's summary, he did not indicate that the Veteran 
had any chronic skin conditions.  A separation examination is not 
of record.  Overall, because her last treatment for a skin 
condition was in 1987 and because she did not indicate suffering 
a skin condition at the time she completed her separation RMH, 
the Board finds that the STRs weigh against finding that she had 
a chronic skin condition during service.

Subsequent to service, the first evidence of treatment for a skin 
condition is dated May 2001, from private provider H.S.I.M.  This 
treatment record states that the Veteran had hyperpigmentation 
with irregular pigment loss along the hairline and cheeks of her 
face.  The diagnosis was pigment changes to the face, etiology 
unknown, weighing against the claim for service connection.

A VA examination was conducted in March 2005 for another 
disability; however, the examiner noted pigmentation of the 
cheeks at the angle of the jaw.  A June 2005 VA outpatient 
treatment record diagnosed hypopigmented skin of the face, 
possible vitiligo or tinea.  An August 2005 record showed a 
provisional diagnosis of tinea versicolor.  None of these records 
indicated the etiology of the skin condition.

Private treatment records from Dr. S.A.S., M.D., dated August 
2005, show that the Veteran had hypopigmented, non-scaly areas on 
the face as well as irritated lesions on the left forearm, right 
ankle, and upper medial thigh.  The clinical impression was 
hidradenitis suppurativa of the upper medial thighs, tinea 
versicolor of the face versus post inflammation hypopigmentation, 
and to rule out "ISK versus malice."  Etiology was not 
discussed.

A September 2005 record from Dr. J.H., M.D., states that the 
Veteran reported a history of hidradenitis suppurativa.  She also 
said her biopsies of the arm and leg revealed seborrheic 
keratoses and that she had a 10 year history of hypopigmented 
areas on both cheeks.  The physical evaluation revealed discrete 
hypopigmented macules with subtle rims of hyperpigmentation.  Dr. 
J.H. said that the findings are in the background of subtle 
reticulated hyperpigmentation on both cheeks.  The diagnosis was 
pigmentary changes, cheeks.  The etiology was not discussed.

December 2007 and June 2008 VA outpatient treatment records show 
a past medical history of tinea versicolor but the physical 
evaluations revealed no rash, bruising, itch or lesions.  An 
August 2008 record noted scaring of the upper inner thighs.  
March and April 2009 records indicate no skin abnormalities on 
evaluation.  A July 2009 record shows that the Veteran had an 
area of excoriation on her upper back with a small pustule.  None 
of these records indicated the etiology of the skin conditions.

The Veteran had a VA examination in April 2010.  The examiner 
reviewed the claims file and STRs and noted the 1987 removal of 
skin tags as well as her complaints of oily skin in 1986 and 
bumps on the face in 1979.  The examiner observed many small 
areas of hypopigmentation, oval and circular in appearance, on 
both cheeks.  The remainder of her facial skin and skin of her 
arms was tanned and smooth.  No skin tags were found.  The 
diagnosis was areas of facial hypopigmentation on both cheeks and 
tanned upper extremities and face.

In the opinion, the examiner stated that it is not likely that 
the Veteran's claimed a facial skin condition is the same as or a 
result of the skin conditions treated during service.  He 
specifically found no relationship between the skin tags removed 
during service and the current skin condition.  His opinions were 
based upon on the fact that STRs show no treatment of skin tags 
after the 1987 removal and show no evidence of a skin disorder 
involving areas of facial hypopigmentation.  Accordingly, the 
examiner's opinion weighs against her claim.

In addition to the medical evidence, the Veteran submitted 
personal statements and statements from friends and family 
members in support of her claim.  In a June 2003 statement, the 
Veteran reported blotchy brown areas on both sides of her face.  
She said the condition had onset about eight years ago, or 1995, 
but covered only a small area at that time.  She also noted blood 
blisters on her thighs and stomach which had onset three years 
ago, in 2000, and that the blisters left scars on her inner 
thighs.

In an October 2005 statement, she said that her skin condition 
started the summer she left active service, in 1994, and that the 
condition could be the result of exposure to chemicals used while 
performing her active duty service or from the chemicals used to 
clean her uniforms.  In a May 2007 statement, the Veteran 
testified that her condition had worsened, spreading down her jaw 
line to the neck area.

During her April 2009 hearing before the Board, the Veteran said 
that just prior to separation from service, she noticed spots on 
her face.  A couple of months later she noticed that the brownish 
spots on her face had worsened.  In August or September 1994 she 
took her son for a check-up at the health department where she 
was told that her skin condition was a fungus and to treat it 
with antifungal cream.  She tried multiple remedies, none of 
which have cured her skin condition, which comes and goes.

The Veteran also submitted buddy statements.  An October 2005 
statement from R.E. indicates that she met the Veteran in 1983 
and that she witnessed the brown and white spots on the Veteran's 
face in 1995.  A letter from J.M., dated February 2006, states 
that she met the Veteran in 1974 and that she and the Veteran 
have remained friends since that time.  She said she saw the 
Veteran shortly after her retirement and that she had brown and 
white spots on her face.  She said the Veteran had always had a 
good complexion but after retirement, her face looked dirty.  

Also of record is a statement from the Veteran's son, E.S., dated 
February 2006, which indicates that the Veteran started getting 
the brown blotches on her face before she retired from active 
service.  He said she was assessed with a fungal condition in 
1994.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of 
Appeals of Veterans Claims (Court) has emphasized that when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the Board finds that the Veteran is competent to report the 
onset of her skin condition and its symptomatology because the 
condition is readily observable by a layperson.  Unfortunately, 
while competent to report her symptoms, the Board finds that her 
statements pertaining to the onset of the skin condition are not 
credible as they lack consistency.  Specifically, the Veteran has 
reported that the condition had onset during service, within two 
months after service, and one year after separation from service.  
Further, while she testified that the skin condition had onset 
just prior to separation from service, her RMH completed at 
separation did not show that either she, or the observing 
physician, observed a skin disorder, undermining her credibility 
as to this issue.  Simply, the Veteran's statements and testimony 
lack consistency as to the onset of the disorder.

The Board also reviewed the buddy statements and finds that the 
"buddies" are competent to report what they observed.  In this 
case, each "buddy" observed the Veteran's face and noted the 
discoloration.  Unfortunately the statements from R.E. and J.M. 
indicate that they observed the condition after the Veteran 
separated from service, weighing against the claim.

The Veteran's son indicated that he noticed the skin 
discoloration before she left service, which weighs in favor of 
the Veteran's claim.

	Unfortunately, the Board finds that the preponderance of the 
evidence weighs against the Veteran's claim.  As noted above, 
STRs show that the last in-service treatment for a skin condition 
was in 1987 for skin tags.  STRs do not show treatment for skin 
discoloration.  She did not indicate and a physician did not find 
that she had a chronic skin condition at separation from service.  
	
	The first medical evidence of a skin disorder is dated May 2001, 
almost seven years after separation from service and 
approximately 14 years after her in-service treatment for skin 
tags, which weighs against the claim.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between service 
and initial symptoms of disability).  More importantly, the VA 
examiner found no relationship between the Veteran's current skin 
condition and service.  Specifically, he said that she did not 
exhibit skin discoloration during service and that there is no 
relationship between her current skin discoloration and her skin 
tags, which were removed during service.
	
	The Board considered the lay evidence as to onset and etiology of 
the skin condition, but finds that the medical evidence outweighs 
the lay testimony.  Each layman indicated a different period of 
onset or observation, and while the Veteran's son indicated that 
the condition had onset during service, the first indication of 
treatment for the skin condition is dated seven years after 
separation from service, weighing against a finding of chronicity 
of symptomatology.  In this case, the Board gives more weight to 
the VA examiner's opinion and finds that the Veteran's current 
skin discoloration is not related to active service.
	
	For the above reasons, the Board finds that service connection 
for a skin condition is not warranted.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in December 2005 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed the Veteran of what evidence 
was required to substantiate the claim and of her and VA's 
respective duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA outpatient treatment records.  
The Veteran submitted private treatment records, statements, and 
buddy statements as was provided an opportunity to set forth her 
contentions during the hearing before the undersigned Veterans 
Law Judge.  She was afforded a VA medical examination in April 
2010.  Significantly, neither the Veteran nor her representative 
has identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a skin disorder is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


